

Exhibit 10.3
 
EXECUTION VERSION
 
Amendment No. 6 to Purchase and Contribution Agreement
 
AMENDMENT AGREEMENT (this “Amendment Agreement”) dated as of October 3, 2008
between Lexmark International, Inc. (the “Seller”) and Lexmark Receivables
Corporation (the “Purchaser”).
 
Preliminary Statements.
 
(1)           The Seller and Purchaser are parties to a Purchase and
Contribution Agreement dated as of October 22, 2001 (as amended, restated,
modified or supplemented from time to time, the “Agreement”; capitalized terms
not otherwise defined herein shall have the meanings attributed to them in the
Agreement) pursuant to which, and subject to and upon the terms and conditions
of which, the Seller has sold and contributed Receivables from time to time to
the Purchaser.
 
(2)           The parties hereto desire to amend certain provisions of the
Agreement as set forth herein.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1. Amendment.  Upon the effectiveness of this Amendment Agreement, the
Agreement is hereby amended as follows:
 
1.1 the definition of “Alternate Base Rate” in Section 1.01 is hereby deleted
and replaced as follows:
 
“Alternate Base Rate” means, on any date, a fluctuating rate of interest per
annum equal to the higher of:
 
  (a) the rate of interest most recently announced by BTMU in New York, New York
as its Prime Rate; or
 
  (b) the Federal Funds Rate most recently determined by BTMUNY, plus 1.00%.
 
 The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by BTMU or BTMUNY in connection with extensions of credit.
 
1.2 the definition of “Federal Funds Rate” in Section 1.01 is hereby deleted and
replaced as follows:
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal (for each day during such period) to:
 
 

--------------------------------------------------------------------------------


 
                                                (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is
                                                not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or
 
                                                (b) if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by BTMUNY from three federal
                                                funds brokers of recognized
standing selected by it.
 
1.3 the definition of “Sale Agreement” in Section 1.01 is hereby deleted and
replaced as follows:
 
“Sale Agreement” means that certain Amended and Restated Receivables Purchase
Agreement, dated as of October 8, 2004, among the Purchaser, as seller, CIESCO,
LLC and Gotham Funding Corporation, as investors, Citibank, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as banks, Citicorp North America,
Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch as investor
agents, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (successor
program agent to Citicorp North America, Inc.), as program agent, and the
Seller, as collection agent and originator, as amended or restated from time to
time.
 
1.4 the following definitions are added to Section 1.01 in the appropriate
alphabetical order:
 
“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
“BTMUNY” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch.
 
1.5 the definition of “Citibank” in Section 1.01 is deleted.
 
1.6 the address and facsimile and telephone numbers for Purchaser appearing on
the signature page thereto is hereby deleted and replaced with the following:
 
Lexmark Receivables Corporation
2215-B Renaissance Drive, Suite 5
Las Vegas, NV 89119
Facsimile No.:  (702) 966-4247
Telephone No.:  (702) 740-4244
 

 
 
2

--------------------------------------------------------------------------------

 



 
SECTION 2. Effectiveness.  This Amendment Agreement shall become effective at
such time that executed counterparts of this Amendment Agreement have been
delivered by each party hereto to the other party hereto and the Amendment dated
as of the date hereof to the Sale Agreement shall have become effective.
 
SECTION 3. Representations and Warranties.  The Seller makes each of the
representations and warranties contained in Section 4.01 of the Agreement (after
giving effect to this Amendment Agreement); provided, that for purposes of the
foregoing, Section 4.01(f) of the Agreement is amended by replacing the dates
“December 31, 2000” in the first through second line thereof and “September 30,
2005” in the penultimate line thereof, in each case with the date “December 31,
2007.”
 
SECTION 4. Confirmation of Agreement.  Each reference in the Agreement to “this
Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment Agreement, and as hereafter amended or restated.  Except as herein
expressly amended, the Agreement is ratified and confirmed in all respects and
shall remain in full force and effect in accordance with its terms.
 
SECTION 5. GOVERNING LAW.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF).
 
SECTION 6. Execution in Counterparts.  This Amendment Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile or by electronic mail in portable document
format (.pdf) shall be effective as delivery of a manually executed counterpart
of this Amendment Agreement.
 
[Remainder of page intentionally blank]
 
 
 
 
 
3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
                                                                                                                            
                                                                                                                                                  
LEXMARK INTERNATIONAL, INC.
 
 
 
By:   /s/ Richard A. Pelini
   

Title: VP & Treasurer
 
 

 
LEXMARK RECEIVABLES CORPORATION
 
 
 
By:   /s/ Bruce J. Frost
   

Title: Assistant Treasurer
 
 

 
Pursuant to Section 5.01(m) of the Sale Agreement
(as such term is defined in the Purchase and Contribution
Agreement, as amended hereby), the undersigned consents
to the foregoing Amendment No. 6 dated as of October 3, 2008
to the Purchase and Contribution Agreement:
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
  NEW YORK BRANCH,
as the Program Agent
 
 
By: /s/ Aditya Reddy
   

     Name: Aditya Reddy
    Title: VP and Manager
 
 

 
 
 
 

 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
  NEW YORK BRANCH,
as an Investor Agent
 
 
By: /s/ Kenneth Egusa
   

Name: Kenneth K. Egusa
Title: Authorized Signatory
 
 

 
 
 
 

 



 
 
 

--------------------------------------------------------------------------------

 

